DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 12-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al. (US 8,827,621).

Regarding claim 1, Inagaki et al. teaches an article storage device comprising: 
a standardized container, F, defining an interior space and extending between a bottom surface extending generally horizontally and a top surface spaced from and generally parallel to said bottom surface and including an opening side perpendicular to said top and bottom surfaces for providing access to said interior space, and a door flange extending along said opening side and beyond said top surface opposite said bottom surface, and with a lifting flange attached to said top surface for receiving a lifting tool for lifting said standardized container, 
an access space for allowing movement of said standardized containers, see figures 1-3; 
at least one storage rack, 22a-22f, including a plurality of positions each configured to hold one of standardized containers; 

wherein said standardized containers are each disposed in said at least one storage rack with their respective opening sides facing away from oriented in a direction opposite said storage and retrieval transport apparatus and thereby positioning said door flanges out of the path between the access space and said lifting flange of standardized containers for allowing said lifting tool of said retrieval transport apparatus to move in a substantially horizontal plane between said access space to engage said lifting flange of one of said standardized containers without being obstructed by said door flange, see figures 1-3.

Regarding claim 2, Inagaki et al. teaches said arm of said storage and retrieval transport apparatus comprises a plurality of segments with a joint between each of said segments, and wherein said arm includes at least three joints for positioning said lifting tool into engagement with any of said standardized containers in said at least one storage rack without contacting any other ones of said standardized containers in said at least one storage rack, see figures 3-5.

Regarding claim 5, Inagaki et al. teaches said lifting tool is arranged as a fork, 72, with a pair of generally parallel members.

Regarding claim 6, Inagaki et al. teaches at least one storage rack includes a first storage rack and a second storage rack, and wherein said access space is defined between said first and second storage racks, see figures 1-3.

Regarding claim 7, Inagaki et al. teaches at least one storage rack includes a plurality of positions for receiving said standardized containers, said positions including a plurality of rows stacked vertically on top of one another, see figures 1-3.

Regarding claim 8, Inagaki et al. teaches said positions further includes a plurality of levels arranged horizontally relative to one another, see figures 1-3.

Regarding claim 9, Inagaki et al. teaches a method for moving a standardized container including an opening side for providing access to an interior space of the standardized container and a door flange extending along and above the opening side to a destination position within an article storage device, said method comprising the steps of: 
engaging with a lifting tool of a storage and retrieval transport apparatus a lifting flange disposed on a top surface of a standardized container; 
moving by the storage and retrieval transport apparatus the standardized container within an access space within the article storage device to a portion of the access space adjacent the destination position; 
orienting by the storage and retrieval transport apparatus the standardized container with the opening side oriented in a direction opposite the storage and retrieval transport apparatus; 
moving by an arm of the storage and retrieval transport apparatus the standardized container into the destination position of the article storage device with the opening side oriented in the direction opposite the storage and retrieval transport apparatus; 
disengaging the lifting tool of the storage and retrieval transport apparatus from the lifting flange of the standardized container; and 


Regarding claim 10, Inagaki et al. teaches the arm of the storage and retrieval transport apparatus includes a plurality of segments with a joint between each of the segments, and wherein the arm includes at least three joints for positioning the lifting tool into engagement with any of the standardized containers without contacting any of the other standardized containers in the storage rack, see figure 5.

Regarding claim 12, Inagaki et al. teaches the lifting tool is arranged as a fork, 72, with a pair of generally parallel members.

Regarding claim 13, Inagaki et al. teaches a method for moving a standardized container having an opening side for providing access to an interior space of the standardized container and a having a door flange extending along and above the opening side from an accessible position within an article storage device to a destination, said method comprising the steps of: 
moving the storage and retrieval transport apparatus within an access space within the article storage device to adjacent the standardized container; 
extending an arm of the storage and retrieval transport apparatus to engage a lifting flange disposed on a top surface of the standardized container with a lifting tool disposed on the arm of the storage and retrieval transport apparatus; 
retracting the arm of the storage and retrieval transport apparatus move the standardized container into the access space; 

moving by the storage and retrieval transport apparatus the standardized container within the access space to the destination while the opening side is oriented in the direction opposite the storage and retrieval transport apparatus, see figure 5-7.

Regarding claim 14, Inagaki et al. teaches the arm of the storage and retrieval transport apparatus includes a plurality of segments with a joint between each of the segments, and wherein the arm includes at least three joints for positioning the lifting tool into engagement with any of the standardized containers without contacting any of the other standardized containers in the storage rack, see figure 5.

Regarding claim 17, Inagaki et al. teaches the destination position is defined by at least one storage rack, 22a-22f, see figure 1-3.

Regarding claim 18, Inagaki et al. teaches the at least one storage rack includes a first storage rack and a second storage rack, and wherein the access space is defined between the first storage rack and the second storage rack, see figures 1-3.

Regarding claim 19, Inagaki et al. teaches the at least one storage rack includes a plurality positions for receiving the standardized container, and the positions include a plurality of rows stacked vertically on top of one another, see figures 1-3.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. in view Fukushima et al. (US 6,224,313).

Regarding claims 3, 11, and 15 Inagaki et al. teaches the arm has multiple segments but does not teach the specifics as claimed.  Fukushima et al. teaches an article storage and retrieval transport apparatus wherein said plurality of segments includes at least one first segment connected to said lifting tool and at least one second segment spaced from said lifting tool, and wherein said first segment is longer than said second segment, see figures 2 and 3.  Since both Inagaki et al. and Fukushima et al. teach similar article storage and retrieval apparatuses it would have been to one of ordinary skill in the art to replace the transport apparatus of Inagaki et al. with the transport apparatus of Fukushima et al. in order to reach and retrieve articles from the storages racks.

Regarding claims 4 and 16, Fukushima et al. further teaches said arm includes four segments with a joint between each segment, and wherein said storage and retrieval transport apparatus further .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art cited on the PTO-892 show other examples of an article storage device with racks and a storage and retrieval apparatus similar to applicant’s application, see US 10,766,697; US 10,287,096; US 2019/0031440.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



31 March 2021